                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:14CR346

       vs.
                                                     ORDER ON APPEARANCE FOR
DAVID S. BAIRD,                                    SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the court on June 14, 2019 regarding a Third
Amended Petition for Offender Under Supervision [101]. Jeffrey L. Thomas represented
the defendant. Thomas J. Kangior represented the government. The defendant was
advised of the alleged violations of supervised release, right to retain or appointment of
counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss the Second Amended Petition for
Offender Under Supervision [85]. The government’s oral motion to dismiss the Second
Amended Petition for Offender Under Supervision [85] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior Judge Smith Camp in Courtroom 2, Third Floor, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska on July 18, 2019 at 10:00
a.m.
       The government moved for detention based upon risk of flight and danger. The
defendant submitted the matter of detention. The court finds that the defendant failed to
meet his burden to establish by clear and convincing evidence that he will not flee or pose
a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
§ 3143(a)(1). The government’s motion for detention is granted as to risk of flight and
danger and the defendant shall be detained until further order of the Court.
      The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


      IT IS SO ORDERED.


      Dated this 14th day of June, 2019.

                                                BY THE COURT:

                                                s/ Susan M. Bazis
                                                United States Magistrate Judge




                                            2
